                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


JANET L. HANSON,

                   Plaintiff,

      v.                                           Case No. 18-cv-457-pp

AURORA HEALTH CARE,

                   Defendant.


       ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
   RECOMMENDATION (DKT. NO. 6) AND DISMISSING CASE WITHOUT
                         PREJUDICE


      On March 22, 2018, the plaintiff filed a complaint and motion for leave to

proceed without prepayment of the filing fee. Dkt. Nos. 1-2. The clerk’s office

assigned the case to Magistrate Judge Nancy Joseph and sent the plaintiff

consent forms for magistrate judge jurisdiction. On May 17, 2018, the clerk’s

office entered a docket entry marking that the letter containing consent forms

for the plaintiff were returned as undeliverable. Dkt. No. 4.

      Two weeks later, on May 31, 2017, Judge Joseph issued an order

requiring the plaintiff to file an updated motion to proceed without prepayment

of the filing fee. Dkt. No. 5. Judge Joseph noted that the plaintiff’s motion

indicated that she was currently going through a divorce, but she had not

stated whether or not she was currently legally married and, if so, what her

spouse’s total monthly wages or salary were. Id. at 2. Because of the motion’s

missing information, Judge Joseph stated that she would give the plaintiff the

                                         1
opportunity to file an amended motion that should include the missing

information. Id. Finally, Judge Joseph observed that the consent forms to

magistrate judge jurisdiction had come back as undeliverable. Id.

      Judge Joseph concluded that “[s]hould [the plaintiff] fail to file an

updated motion for leave to proceed without prepayment of the filing fee, or

should [the plaintiff] fail to apprise the Clerk of Court of her updated address,

this action will be dismissed for failure to prosecute.” Id. She gave the plaintiff

until June 14, 2018 to do so.

      On June 22, 2018, Judge Joseph issued a report and recommendation

noting that the plaintiff had not file an updated motion, as ordered. Dkt. No. 6.

Accordingly, Judge Joseph denied the plaintiff’s motion for leave to proceed

without prepayment of the filing fee. Id. Judge Joseph then recommended the

court deny the plaintiff’s complaint without prejudice, because the plaintiff’s

complaint stated that she was awaiting documentation from the EEOC and had

not exhausted her administrative remedies. Id. (citing Dkt. No. 1 at 3). Because

Judge Joseph cannot enter a final order on the plaintiff’s claim in light of

Coleman v. Labor and Industry Review Commission, 860 F.3d 461 (7th Cir.

2017), the clerk’s office referred the case to this court.

      Per the end of Judge Joseph’s order as well as General L.R. 72(c) of the

Eastern District of Wisconsin and Federal Rule of Civil Procedure 72(b), the

plaintiff had fourteen days to make specific written objections to the report and

recommendation. The plaintiff did not do so. Without objection and upon the

court’s review, this court also concludes that the plaintiff’s case should be

                                          2
dismissed, without prejudice, because the plaintiff is currently exhausting her

administrative remedies.

      The court ADOPTS Judge Joseph’s report and recommendation in its

entirety. Dkt. No. 6.

      The court ORDERS that this case is DISMISSED, without prejudice.

      Dated in Milwaukee, Wisconsin this 9th day of October, 2018.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       3
